Citation Nr: 1550644	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  05-24 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a schedular disability rating in excess of 50 percent for bilateral pes planus beginning on April 29, 2014.

2.  Entitlement to an extraschedular evaluation for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1998 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, which, in pertinent part, granted the Veteran's claim for service connection for bilateral pes planus and assigned an initial 10 percent rating.  

The Veteran withdrew her request for a hearing in August 2012.  In a December 2012 decision, the Board denied the instant claim and remanded a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) and entitlement to service connection for a chronic left knee condition.  The Veteran appealed the portion of the December 2012 decision that denied an increased disability rating for bilateral pes planus.  In a June 2013 Order, the Court of Appeals for Veterans' Claims (Court) upheld a joint motion of the parties, remanding the claim back to the Board for action consistent with the terms of the joint motion.  In February 2014, the Board remanded the case for further development.  In a June 2014 rating decision, the Appeals Management Center (AMC) granted an increased, 50 percent rating for the pes planus effective April 29, 2014.  In an October 2014 decision, the Board denied a disability rating in excess of 50 percent for bilateral pes planus from April 29, 2014.  The Board also granted separate 20 percent ratings for the initial ratings for bilateral pes planus prior to April 29, 2014.  

In an October 2015 Order, the Court granted a joint motion of the parties, vacating and remanding the part of the October 2014 Board decision that denied a disability rating in excess of 50 percent for pes planus beginning April 29, 2014.  The parties specifically requested that the portion of the Board's decision that assigned initial disability ratings of 20 percent for bilateral pes planus prior to April 29, 2014, remain undisturbed, and this issue is deemed abandoned.  As such, the only portion of the Veteran's original appeal before the Board is the issue of entitlement to a disability rating in excess of 50 percent for bilateral pes planus, pursuant to the Court's October 2015 Order.  

The Veteran is also in receipt of 10 percent disability ratings for right and left hallux valgus, status post bunionectomy associated with bilateral pes planus.  These ratings were not appealed after assigned, and are not currently in appellate status before the Board.  

Next, as noted above, the Board previously remanded the claims of entitlement to a TDIU and service connection for a chronic left knee condition for additional development in the December 2012 decision.  In August 2015, the Board again remanded these claims for additional development.  As of this date, the requested development has not been completed, and these matters have not been certified back to the Board by the RO for appellate consideration.  Accordingly, the Board will not address these issues in the instant decision as they are not ready for re-adjudication.  

The issue of entitlement to an extraschedular evaluation for bilateral pes planus is addressed in the Remand portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ)


FINDING OF FACT

Beginning April 29, 2014, the Veteran's bilateral pes planus disability was manifested by pronounced symptoms.  


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 50 percent for bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA provided adequate notice in a letter sent to the Veteran.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to the issues decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran a relevant examination and opinion in April 2014.  The resulting report described the Veteran's bilateral foot disability, took into consideration the relevant history, and provided an adequate rationale for the conclusions reached.  The Board finds this examination adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

II.  Increased Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

The Veteran seeks entitlement to a rating higher than 50 percent for her bilateral pes planus.  Initially, the Board finds that DC 5276, for acquired flatfoot, is the appropriate diagnostic code for rating the Veteran's bilateral pes planus.  

The Board notes that the October 2015 joint motion for remand (JMR) referred to DC 5284 in conjunction with its discussion of separately evaluating the Veteran's bilateral pes planus in her lower extremities during the appeal period before the Board.  Under DC 5284, which covers "foot injuries, other," a moderate foot injury warrants a 10 percent rating.  A moderately severe foot injury warrants a 20 percent rating.  A severe foot injury warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5284.  The October 2015 JMR directed the Board to properly analyze the Veteran's bilateral pes planus under DC 5284.  However, the Board notes that the Court has recently specifically addressed this issue, finding that in cases involving evaluation of diagnosed pes planus, the appropriate DC is 5276 governing the evaluation of pes planus, and that to evaluate service-connected pes planus disabilities under DC 5284 constitutes impermissible rating by analogy. In essence, the Court determined that DC 5284 is not applicable to claims involving the evaluation of pes planus disabilities.  Copeland v. McDonald, 27 Vet.App. 333, 338 (2015) (held that where there is a diagnostic code that addresses the particular service-connected disability, to evaluate that disability under another code would constitute impermissible rating by analogy).  In light of Copeland, the Board finds that DC 5284, governing foot injuries, other, is not applicable in the present case because the Veteran's service-connected condition, pes planus, is one of the foot conditions specifically listed in 38 C.F.R. § 4.71a, and that to rate her pes planus under DC 5284 would constitute an impermissible rating by analogy.  

Thus, the Veteran's bilateral pes planus is properly rated under DC 5276 beginning April 29, 2014.  The Veteran's bilateral pes planus is rated at 50 percent disabling, which is the highest schedular rating possible under that diagnostic code.   As the Veteran is currently receiving the maximum schedular disability rating available for her pes planus, a higher rating is only available on an extraschedular basis. 

As the 50 percent disability rating is the highest schedular evaluation available under DC 5276, the appeal must be denied on a schedular basis.  The benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a schedular rating in excess of 50 percent for bilateral pes planus is denied.


REMAND

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In Johnson , the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran is service-connected for a bilateral pes planus, bilateral hallux valgus, and a mood disorder.  Accordingly, in light of Johnson, the Board has determined that a remand is appropriate so that the RO can determine if referral for an extraschedular evaluation is warranted.

Accordingly, the case is REMANDED for the following action:

1.  In accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on her disability picture and whether it renders the schedular evaluations inadequate. 

If the RO determines that referral is necessary, such referral should be made.

2.  Then readjudicate the claim.  If this benefit is not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


